Russell, C. J.
Certain land belonging to Home Realty Company was levied on and sold by the sheriff of Miller County under a tax fi. fa. issued by the tax-collector, and was bought .in by the county, to which a tax deed was executed by the sheriff. The amount bid was $431.89, being the amount due on the execution, plus interest and cost. Within the twelve-month period allowed for redemption the owner paid to the county $475.07, being the amount of the purchase-price plus ten per cent., requesting that quitclaim deed to the property be executed to the corporation. The county authorities refused to comply with this request, contending they were entitled, in addition to the ten per cent, penalty, to seven per cent, interest on the purchase-price which was paid for the land at *727the sale. The Home Eealty Company filed a petition against the county commissioners, reciting the above facts, and praying for a mandamus absolute to compel the execution of a deed to petitioner by the defendants. Demurrers filed by the defendants were overruled. The defendants admitted the payment alleged to have made, but contended that they were entitled to seven per cent, interest in addition to the penalty prescribed by the Code, § 1169. The court granted a mandamus absolute, as prayed, and the defendants excepted.
The court did not err in overruling the demurrer or in granting the mandamus absolute. The ten per cent, premium provided by the statute (§ 1169) is not subject to increase by the addition of seven per cent, interest, or otherwise. The county is entitled to seven per cent, interest per annum upon the amount due, as long as the fi. fa. is unsatisfied by levy and sale; but when a sale is made, the penalty of ten per cent, attaches. If the property is not redeemed, the former owner pays nothing more. The fi. fa. is satisfied, and the taxing authority receives no further payment. If the former owner desires to redeem, he pays ten per cent, for the privilege, but this includes all interest for the year succeeding the sale.

Judgment affirmed.


All the Justices concur.